Order of the Supreme Court, New York County (Ira Gammerman, J.), entered on October 2, 1992, which, sua sponte, granted a stay of plaintiffs action pending his release from prison, is unanimously reversed, on the law, and the stay is vacated, without costs.
Plaintiff-respondent Carl Wells commenced this action alleging negligence and medical malpractice against defendant-appellant St. Vincent’s Hospital allegedly arising out of his treatment after an automobile accident in 1991. In 1992, plaintiff was sentenced to an indeterminate term of imprisonment of nine to sixteen years. He is currently incarcerated.
At a preliminary conference on this action, the court, sua sponte, stayed this action until plaintiff is released from prison. The reason given by the court for staying the action was to relieve the State from the burden of producing the plaintiff for depositions, conferences, and other proceedings. We reverse.
CPLR 2201 authorizes a court to stay proceedings before it "upon such terms as may be just.”
This record affords no basis for the imposition of a stay of such extraordinary duration. The prejudice to the parties in litigating this claim after such a substantial delay far outweighs any discernible benefit to the State. We vacate the stay as an abuse of discretion as a matter of law (see, Haenel v November & November, 144 AD2d 298). Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.